           Case 1:21-cv-04818-VEC Document 57 Filed 06/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
JOB CREATORS NETWORK,                                          )     21-cv-4818-VEC
                                                               )
                           Plaintiff,                          )
                                                               )
                           v.                                  )     NOTICE OF VOLUNTARY
                                                               )     DISMISSAL PURSUANT TO
OFFICE OF THE COMMISSIONER OF                                  )     FRCP 41(a)(1)(A)(i)
BASEBALL D/B/A MAJOR LEAGUE                                    )
BASEBALL, ROBERT D. MANFRED JR.,                               )
MAJOR LEAGUE BASEBALL PLAYERS                                  )
ASSOCIATION, TONY CLARK,                                       )
AND JOHN DOES 1-50,                                            )
                                                               )
                           Defendants.                         )
---------------------------------------------------------------x


        PLEASE TAKE NOTICE, that Plaintiff Job Creators Network hereby dismisses the

above-captioned action, without prejudice, against defendants Office of the Commissioner of

Baseball d/b/a Major League Baseball, Robert D. Manfred Jr., Major League Baseball Players

Association, Tony Clark and John Does 1-50, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i).

Dated: New York, New York
       June 21, 2021
                                                              /s/ Howard Kleinhendler
                                                              Howard Kleinhendler
                                                              HOWARD KLEINHENDLER ESQUIRE
                                                              369 Lexington Avenue, 12th Floor
                                                              New York, New York 10017
                                                              Tel. (917) 793-1188
                                                              howard@kleinhendler.com

                                                              Counsel for Plaintiff
